     Case: 1:21-cv-00417-MRB Doc #: 1 Filed: 06/18/21 Page: 1 of 10 PAGEID #: 1




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

SANDRA HARRIS             :   Case No. 1:21-cv-417
7176 Quarterhorse Drive   :
Springboro, OH 45066      :   Judge
                          :
            Plaintiff,    :
                          :
vs.                       :
                          :
CHILDREN’S HOME OF        :
CINCINNATI                :
5050 Madison Road         :
Cincinnati, OH 45227      :
                          :
            Defendant.    :
_______________________________________________________

               COMPLAINT AND JURY DEMAND
 ______________________________________________________

       Plaintiff Sandra Harris, for her Complaint against Children’s Home of Cincinnati

(“CHC”), states as follows:

                        I.     PRELIMINARY STATEMENT

1.     This action arises under the Americans with Disabilities Act (“ADA”), 42 U.S.C. §

12101, et. seq., the Family Medical Leave Act (“FMLA”), 29 U.S.C. § 2601, the Ohio Civil

Rights Act, Ohio Rev. Code § 4112.01, et. seq, and Ohio public policy. Ms. Harris, a former

employee of CHC, alleges that Defendant interfered with her rights under the FMLA and

discriminated against her under both the ADA and the Ohio Civil Rights Act by

terminating her because of her disability. Alternatively, Ms. Harris alleges that CHC

terminated her for reporting a felony to law enforcement officials in violation of Ohio

public policy.
     Case: 1:21-cv-00417-MRB Doc #: 1 Filed: 06/18/21 Page: 2 of 10 PAGEID #: 2




2.     Ms. Harris seeks relief for the aforementioned acts and/or omissions in the form

of compensatory damages for her economic injuries, liquidated damages, compensatory

damages for her non-economic injuries, equitable relief in the form of reinstatement or

front pay, and punitive damages. Finally, Ms. Harris seeks payment of her reasonable

attorney fees and costs.

                           II. JURISDICTION AND VENUE

3.     The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331 to secure

protections and redress deprivations of rights conferred by the ADA and FMLA. This

Court may assume supplemental jurisdiction over Ms. Harris’s state law claims pursuant

to 28 U.S.C. § 1367 because those claims derive from the same nucleus of operative facts

as her federal claims.

4.     Venue with this Court is appropriate because all or part of the claim for relief arose

in the Southern District of Ohio.

                                      III. PARTIES

5.     Plaintiff Sandra Harris is a United States citizen and a resident of Warren County,

Ohio. Ms. Harris is disabled as that term is defined by the ADA.

6.     CHC employed Ms. Harris as a Lead Mentor Intervention Specialist II. CHC is

located in the Southern District of Ohio. CHC is an “employer” as that term is defined in

the ADA and is a “covered employer” as that term is defined in the FMLA.

                           IV. ADMINISTRATIVE HISTORY

7.     On September 4, 2020, Ms. Harris filed an administrative charge of discrimination

and retaliation against CHC with the Equal Employment Opportunity Commission (473-

2020-01625). She alleged that CHC retaliated against her for requesting a reasonable

accommodation and terminated her because of her disability. The EEOC issued Ms.


                                             2
      Case: 1:21-cv-00417-MRB Doc #: 1 Filed: 06/18/21 Page: 3 of 10 PAGEID #: 3




Harris a Notice of Right to Sue on March 23, 2021. This action is brought within 90 days

of the issuance of the right-to-sue notice.

                            V. STATEMENT OF THE CASE

8.      CHC hired Ms. Harris in or about July 2018 as an Intervention Specialist II. In

that role, Ms. Harris was responsible for teaching students with severe learning

disabilities.

9.      On August 30, 2018, a CHC student struck Ms. Harris in the face with a computer

mouse. Ms. Harris’s physician diagnosed her with a concussion.

10.     Ms. Harris told John Horne, Principal at CHC, that she intended to report the

assault to law enforcement.

11.     Mr. Horne told Ms. Harris that it was against school policy to report assaults

against students to law enforcement. Ultimately, Ms. Harris reported the student’s

assault to law enforcement. Law enforcement subsequently charged the student with

assault.

12.     On November 19, 2019, Ms. Harris disciplined a student for insubordination. After

using profanity and calling her names, the student threw a backpack at Ms. Harris, which

glanced off her head, causing Ms. Harris significant head pain.

13.     Ms. Harris went to the administrative building and spoke with Heather Ellison,

Chief Strategy Officer. Ms. Harris informed Ms. Ellison about the injury and told her that

she needed to seek medical care.

14.     Ms. Ellison approved Ms. Harris’s request to leave CHC premises. Ms. Harris

drove to an urgent care facility.

15.     The medical professional at the urgent care facility diagnosed Ms. Harris with a

concussion.


                                              3
      Case: 1:21-cv-00417-MRB Doc #: 1 Filed: 06/18/21 Page: 4 of 10 PAGEID #: 4




16.     Ms. Harris contacted Mr. Horne and informed him of her concussion and

requested the rest of the day off of work.

17.     Mr. Horne responded by telling Ms. Harris that she could take the day off. He

further indicated that he had reviewed the video footage and did not believe the backpack

had hit Ms. Harris’s head.

18.     After concluding her call with Mr. Horne, Ms. Harris called the Cincinnati Police

Department (“CPD”) to report the assault.

19.     Ms. Harris returned to work on November 20, 2019, despite experiencing

headaches and dizziness related to the concussion. Shortly after the start of the school

day, Ms. Ellison and three CPD officers met with Ms. Harris. During that meeting, Ms.

Ellison told Ms. Harris that she could not “call the police every time a student hits [her].”

The CPD officers told Ms. Harris they would not write an incident report.

20.     Later that day, Ms. Harris met with Roderick Hinton, Chief Administrative Officer

at CHC. Mr. Hinton reiterated CHC’s position that she could not report acts of assault

against her to law enforcement.

21.     Mr. Hinton then told Ms. Harris that if she was not happy with her job, she should

resign. Ms. Harris told Mr. Hinton she did not want to resign.

22.     Late in the evening on November 21, 2019, Ms. Harris, experiencing headaches

and dizziness related to the concussion, informed Mr. Horne that she needed to take

November 22 off from work. Mr. Horne approved her request.

23.     On Saturday, November 23, 2019, Ms. Harris emailed John Banchy, CEO of CHC,

to confirm that, although Mr. Hinton had suggested she resign, she intended to remain at

CHC and would not resign.




                                             4
      Case: 1:21-cv-00417-MRB Doc #: 1 Filed: 06/18/21 Page: 5 of 10 PAGEID #: 5




24.     Late in the evening on November 24, 2019, Ms. Harris, still feeling the side effects

of the concussion, informed Mr. Horne that she needed to take November 25 off of work.

25.     On the morning of November 25, Mr. Horne approved Ms. Harris’s request for

time off.

26.     Later in morning of November 25, Mr. Hinton emailed Ms. Harris to tell her that

Mr. Banchy had forwarded her November 23 email to him, and that Ms. Harris was

expected to remain an employee at CHC.

27.     In the afternoon of November 25, Ms. Harris attended an appointment with her

primary care physician. Due to her head injury from the assault, Ms. Harris’s physician

told her that she required a two-week leave of absence due to post-concussion syndrome.

Ms. Harris’s physician faxed a note to Tony Boyle, an employee in CHC’s human resources

department, confirming that Ms. Harris required a two-week leave of absence because of

side effects she was experiencing related to her post-concussion syndrome.

28.     That afternoon, despite earlier acknowledging that Ms. Harris was not resigning,

Mr. Hinton emailed Ms. Harris, informing her that CHC had accepted her resignation. At

no point did Ms. Harris offer to resign.

29.     CHC terminated Ms. Harris because of her disability and use of FMLA leave.

30.     Alternatively, CHC terminated MS. Harris because she reported the assault she

suffered to the police.

31.     As a direct and proximate result of CHC’s unlawful actions, Ms. Harris has suffered

and continues to suffer economic injuries in the form of lost pay and benefits, as well as

non-economic injuries, including emotional distress and pain and suffering.




                                             5
      Case: 1:21-cv-00417-MRB Doc #: 1 Filed: 06/18/21 Page: 6 of 10 PAGEID #: 6




                             VI. STATEMENT OF CLAIMS

                         Count 1: Disability Discrimination
                    (42 USC § 12101 and Ohio Rev. Code § 4112.02)

32.     Ms. Harris incorporates paragraphs 1 through 31 as if fully rewritten herein.

33.     Ms. Harris suffers from post-concussion syndrome.

34.     Ms. Harris is qualified to perform the essential functions of her position with

reasonable accommodations.

35.     CHC terminated Ms. Harris because of her disability and the accommodations she

requested.

36.     As a result of CHC’s illegal actions, Ms. Harris has suffered damages including lost

wages and emotional distress.

37.     CHC acted with malice and a conscious disregard for Ms. Harris’s federally-

protected rights.

                                 Count 2: Retaliation
                    (42 USC § 12101 and Ohio Rev. Code § 4112.02)

38.     Plaintiff incorporates paragraphs 1 through 37 as if fully rewritten herein.

39.     Ms. Harris engaged in protected activity when she requested a leave of absence as

a reasonable accommodation for her disability.

40.     CHC was aware of Ms. Harris’s protected activity.

41.     CHC took adverse action against Ms. Harris after she engaged in protected activity.

42.     There is a causal connection between Ms. Harris’s protected activity and the

adverse action CHC took against her.

43.     As a result of CHC’s actions, Ms. Harris suffered damages, including lost wages

and emotional distress.




                                              6
      Case: 1:21-cv-00417-MRB Doc #: 1 Filed: 06/18/21 Page: 7 of 10 PAGEID #: 7




44.     CHC acted with malice and a conscious disregard for Ms. Harris’s federally-

protected rights.

                          Count 3: Failure to Accommodate
                    (42 USC § 12101 and Ohio Rev. Code § 4112.02)

45.     Plaintiff incorporates paragraphs 1 through 44 as if fully rewritten herein.

46.     Ms. Harris suffers from post-concussion syndrome.

47.     Ms. Harris requested an accommodation in the form of a brief leave of absence.

The accommodation is reasonable because a leave of absence would allow her to perform

the essential functions of her job as an Intervention Specialist II and would not unduly

harm CHC.

48.     Ms. Harris is qualified to perform the essential functions of her position with a

reasonable accommodation.

49.     CHC ignored Ms. Harris’s request for an accommodation and terminated her. CHC

did not propose a reasonable, alternative accommodation that would allow Ms. Harris to

perform the essential functions of her position.

50.     As a result of CHC’s illegal actions, Ms. Harris has suffered damages including lost

wages and emotional distress.

51.     CHC acted with malice and a conscious disregard for Ms. Harris’s federally-

protected rights.

                                 Count 4: Interference
                                   (29 USC § 2601)

52.     Plaintiff incorporates paragraphs 1 through 51 as if fully rewritten herein.

53.     Ms. Harris was eligible for FMLA leave. She had worked at CHC for more than 12

months and had worked in excess of 1250 hours in the previous year.




                                              7
      Case: 1:21-cv-00417-MRB Doc #: 1 Filed: 06/18/21 Page: 8 of 10 PAGEID #: 8




54.     CHC employs more than 50 people within a 75-mile radius of Ms. Harris’s work

location.

55.     Ms. Harris was entitled to FMLA leave. She suffered from a serious health

condition, post-concussion syndrome, that resulted in an incapacity of more than three

days.

56.     CHC interfered with Ms. Harris’s use of FMLA leave. CHC used Ms. Harris’s use

of and request for FMLA leave as a negative factor in the decision to terminate her

employment.

57.     As a result of CHC’s actions, Ms. Harris suffered damages, including lost wages

and other economic harm.

58.     CHC acted in bad faith.

                              Count 5: Ohio Public Policy

59.     Plaintiff incorporates paragraphs 1 through 58 as if sully rewritten herein.

60.     Ohio law provides that an assault committed in a school, on school premises, or in

a school building against a schoolteacher is a felony of the fifth degree (O.R.C. §

2903.13(C)(4)(d)). Ohio law also imposes criminal liability on any person who fails to

report a committed felony to law enforcement authorities (O.R.C. § 2921.22).

61.     Dismissing employees for reporting acts of assault would jeopardize public policy.

62.     CHC was motivated by Ms. Harris’s reporting of assaults on CHC’s premises to the

police when it terminated her employment.

63.     CHC lacks an overriding legitimate business justification for the termination.

64.     As a result of CHC’s unlawful actions, Ms. Harris has suffered damages, including

lost wages and emotional distress.

65.     CHC acted with malice and a conscious disregard for Ms. Harris’s rights.


                                             8
     Case: 1:21-cv-00417-MRB Doc #: 1 Filed: 06/18/21 Page: 9 of 10 PAGEID #: 9




                                PRAYER FOR RELIEF

       Wherefore, Ms. Harris demands judgment against CHC as follows:

1.     An award of compensatory damages for all economic damages suffered by Ms.

Harris in an amount to be determined at trial, plus interest;

2.     An equal amount in liquidated damages;

3.     An order reinstating Ms. Harris to her previous position, inclusive of all pay

increases and benefits to which she would have been entitled had she not been

terminated, or in the alternative, an award of front pay;

4.     An award of compensatory damages for all non-economic damages suffered;

5.     An award of punitive damages;

6.     An award of Ms. Harris’s reasonable attorney fees and costs; and

7.     An award of any other relief in law or equity to which Ms. Harris is entitled.



                                                 Respectfully submitted,
                                                 MEZIBOV BUTLER
                                                 /s/ Brian J. Butler
                                                 Brian J. Butler (OH No. 0082675)
                                                 Daniel J. Treadaway (OH No. 0098000)
                                                 615 Elsinore Place
                                                 Cincinnati, OH 45202
                                                 Phone: 513.621.8800
                                                 Fax: 513.621.8833
                                                 bbutler@mezibov.com
                                                 dtreadaway@mezibov.com

                                                 Attorneys for Plaintiff




                                             9
  Case: 1:21-cv-00417-MRB Doc #: 1 Filed: 06/18/21 Page: 10 of 10 PAGEID #: 10




                                   JURY DEMAND

      Plaintiff Sandra Harris demands a jury trial to resolve all issues of fact related to

her Complaint.


                                                 /s/ Brian J. Butler
                                                 Brian J. Butler (OH No. 0082675)




                                            10
